Exhibit 10.2

2004 INCENTIVE PLAN

OF

DRIL-QUIP, INC.

(As Amended and Restated Effective as of December 31, 2008)

1. Establishment of This Plan. Dril-Quip, Inc., a Delaware corporation (the
“Company”), established the 2004 Incentive Plan of Dril-Quip, Inc. (the “Prior
Plan”) on March 18, 2004. By this instrument, the Company now amends and
restates the Prior Plan as set forth herein (the “Plan”), effective as of
December 31, 2008, in order to provide for certain changes rendered necessary or
desirable by the enactment of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and, the promulgation of final regulations thereunder
(collectively, “Section 409A”). References in this Plan to “Paragraphs” are to
Paragraphs of this Plan.

2. Definitions. As used in this Plan, the following terms have the following
respective meanings:

“Annual Meeting” means the annual meeting of the stockholders of the Company,
which is held pursuant to Section 211(b) of the Delaware General Corporation
Law.

“Authorized Officer” means any Chairman of the Board (or any other senior
officer of the Company to whom any Chairman of the Board delegates, by written
notice to the Committee of that delegation, authority to execute any Award
Agreement).

“Award” means an Employee Award.

“Award Agreement” means any Employee Award Agreement.

“Board” means the Board of Directors of the Company.

“Cash Award” means an award denominated in cash.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Committee of the Board designated by the Board, which
shall initially be the Compensation Committee of the Board, consisting of at
least two nonemployee members of the Board.

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company. “Company” means Dril-Quip, Inc., a Delaware corporation.

“Director” means an individual serving as a member of the Board.

“Dividend Equivalents” means, with respect to shares of Restricted Stock, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable to stockholders of record during the
Restriction Period applicable to those shares on a like number of shares of
Common Stock.

 

1



--------------------------------------------------------------------------------

“Employee” means any salaried employee of the Company or any of its
Subsidiaries.

“Employee Award” means the grant under this Plan of any Option, SAR, Stock
Award, Cash Award or Performance Award, whether granted singly or in combination
or tandem with any other Award, to a Participant who is an Employee on such
terms and subject to such conditions and limitations as the Committee may
establish consistent with the terms of this Plan.

“Employee Award Agreement” means a written agreement between the Company and a
Participant who is an Employee that sets forth the terms, conditions and
limitations applicable to an Employee Award granted to that Employee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
closing price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (ii) if shares of Common Stock are not so listed, but are
quoted on the consolidated transaction reporting system for The Nasdaq Stock
Market, Inc., the closing price per share of Common Stock reported by the
consolidated transaction reporting system for The Nasdaq National Market on that
date or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (iii) if the Common
Stock is not so listed or quoted, the closing bid price on that date or, if
there are no quotations available for that date, on the last preceding date for
which those quotations are available, as reported by The Nasdaq Stock Market,
Inc. or, if not reported by The Nasdaq Stock Market, Inc., by the National
Quotation Bureau Incorporated or (iv) if shares of Common Stock are not publicly
traded, the most recent value determined by an independent appraiser appointed
by the Company for that purpose.

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code. “Nonqualified Stock Option”
means an Option that is not an Incentive Option.

“1997 Plan” means the 1997 Incentive Plan of Dril-Quip, Inc., as amended and
restated effective as of December 31, 2008.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price. “Participant” means an Employee to whom an Award has been
made under this Plan.

 

2



--------------------------------------------------------------------------------

“Performance Award” means an award made pursuant to this Plan to a Participant
who is an Employee, the earning of which is subject to the attainment of one or
more Performance Goals.

“Performance Goal” means a standard established by the Committee to determine in
whole or in part whether a Performance Award will be earned.

“Restricted Stock” means any Common Stock that has its transfer restricted or
that is subject to forfeiture provisions as provided in the Award Agreement
relating thereto.

“Restriction Period” means a period of time beginning as of the effective date
as of which an Award of Restricted Stock is made pursuant to this Plan and
ending as of the date on which the Common Stock subject to that Award is no
longer restricted as to its transfer or subject to forfeiture provisions.

“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.

“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
that corporation that have the right to vote generally on matters submitted to a
vote of the stockholders of that corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

3. Objectives. The Company has designed this Plan (i) to attract and retain key
Employees, (ii) to encourage the sense of proprietorship of these persons in the
Company and (iii) to stimulate the active interest of these persons in the
development and financial success of the Company and its Subsidiaries by making
Awards under this Plan.

4. Eligibility. Key Employees eligible for Employee Awards are those assigned or
to be assigned positions of responsibility and whose performance, in the
judgment of the Committee, can have a significant effect on the success of the
Company and its Subsidiaries.

5. Common Stock Available for Awards. Subject to the provisions of paragraph 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 1,348,147 shares of Common Stock. No
more than 1,348,147 shares of Common Stock will be used for Awards of Incentive
Options. The number of shares of Common Stock that are the subject of Awards
under this Plan or the 1997 Plan which are forfeited or terminated, expire
unexercised, are settled in cash in lieu of Common Stock or in a manner such
that all or

 

3



--------------------------------------------------------------------------------

some of the shares covered thereby are not issued to a Participant or are
exchanged for a consideration that does not involve Common Stock will again
immediately become available for Awards hereunder. The Committee may from time
to time adopt and observe such procedures concerning the counting of shares
against the Plan maximum as it may deem appropriate. The Board and the
appropriate officers of the Company will from time to time take whatever actions
are necessary to file any required documents with governmental authorities,
stock exchanges and transaction reporting systems to ensure that shares of
Common Stock are available for issuance pursuant to Awards.

6. Administration.

(a) The Committee will administer this Plan.

(b) Subject to the provisions hereof, the Committee will have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee also will have full and exclusive
power to interpret this Plan and to adopt such rules, regulations and guidelines
for carrying out this Plan as it may deem necessary or proper, all of which
powers will be exercised in the best interests of the Company and in keeping
with the objectives of this Plan. The Committee may, in its discretion, provide
for the extension of the exercisability of any Employee Award, accelerate the
vesting or exercisability of any Employee Award, eliminate or make less
restrictive any restrictions contained in any Employee Award, waive any
restriction or other provision of this Plan or any Employee Award or otherwise
amend or modify any Employee Award in any manner that is either (i) not adverse
to the Participant to whom that Employee Award was granted or (ii) consented to
in writing by that Participant; provided that the exercise price of an
outstanding Option will not be reduced without approval of the stockholders of
the Company. The Committee may grant an Employee Award to any individual who has
agreed in writing to become an Employee within six months after the date of that
agreement, provided that the effectiveness of that Award will be subject to the
condition that the individual actually becomes an Employee within that time
period. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in this Plan or in any Employee Award in the manner and to the
extent the Committee deems necessary or desirable to further the purposes of
this Plan. Any decision of the Committee in the interpretation and
administration of this Plan will lie within its sole and absolute discretion and
will be final, conclusive and binding on all parties concerned.

(c) No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of paragraph 7 of this
Plan will be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

7. Delegation of Authority. The Committee may delegate to any Chairman of the
Board and to other senior officers of the Company its duties under this Plan on
such terms and subject to such conditions or limitations as the Committee may
establish, except that the Committee may not delegate to any person the
authority to grant Awards to, or take other action with respect to, Employee
Participants who are subject to Section 16 of the Exchange Act.

 

4



--------------------------------------------------------------------------------

8. Employee Awards.

(a) The Committee will determine the type or types of Employee Awards to be made
and will designate from time to time the Employees who are to receive Employee
Awards. Each Employee Award will be evidenced by an Employee Award Agreement
containing such terms, conditions and limitations as the Committee determines in
its sole discretion and signed by the Participant to whom the Employee Award is
made and by an Authorized Officer for and on behalf of the Company. Employee
Awards may consist of those listed in this paragraph 8(a) hereof and may be
granted singly or in combination or tandem with other Employee Awards. Employee
Awards also may be made in combination or tandem with, in replacement of or as
alternatives to grants or rights under this Plan or any other employee plan of
the Company or any of its Subsidiaries, including the plan of any acquired
entity. No option may be granted in exchange or in replacement of an option
having a higher exercise price. An Employee Award may provide for the grant or
issuance of additional, replacement or alternative Employee Awards upon the
occurrence of specified events, including the exercise of the original Employee
Award granted to a Participant. All or part of an Employee Award may be subject
to conditions established by the Committee, which may include, but are not
limited to, continuous service with the Company and its Subsidiaries,
achievement of specific business objectives, increases in specified indices,
attainment of specified growth rates and other comparable measurements of
performance. If a Participant holding an Employee Award ceases to be an
Employee, any unexercised, deferred, unexercisable, unvested or unpaid portion
of that Employee Award will be treated as set forth in the applicable Employee
Award Agreement.

(i) Stock Option. An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of an Incentive Option or a
Nonqualified Option. The price at which any share of Common Stock may be
purchased on the exercise of any Option will not be less than the Fair Market
Value of a share of the Common Stock on the date of grant of that Option, and
the Committee will determine the other terms, conditions and limitations
applicable to each Option, including its term and the date or dates on which it
becomes exercisable.

(ii) Stock Appreciation Right. An Employee Award may be in the form of a SAR.
The Committee will determine the terms, conditions and limitations applicable to
each SAR awarded pursuant to this Plan, including its term and the date or dates
on which it becomes exercisable.

(iii) Stock Award. An Employee Award may be in the form of a Stock Award. The
Committee will determine the terms, conditions and limitations applicable to
each Stock Award granted pursuant to this Plan.

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
Committee will determine the terms, conditions and limitations applicable to
each Cash Award granted pursuant to this Plan.

(v) Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award

 

5



--------------------------------------------------------------------------------

will be paid, vested or otherwise deliverable solely on account of the
attainment of one or more pre-established, objective Performance Goals
established by the Committee prior to the earlier to occur of (x) 90 days after
the commencement of the period of service to which the Performance Goal relates
or (y) the lapse of 25% of the period of service (as scheduled in good faith at
the time the goal is established) and, in any event, while the outcome is
substantially uncertain. A Performance Goal is objective if a third party having
knowledge of the relevant facts could determine whether the goal is met. A
Performance Goal may be based on one or more business criteria, including, but
not limited to, those that apply to the individual, one or more lines or classes
of products or services of the Company, one or more business divisions, groups
or units of the Company or the Company as a whole and may include one or more of
the following: increased revenue, net income, stock price, market share,
earnings per share, return on equity, return on assets or decrease in costs.
Unless otherwise stated, a Performance Goal need not be based on an increase or
positive result under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and Performance Awards, it is the
intent of this Plan to conform with the standards of Section 162(m) of the Code
and Treasury Regulation § 1.162-27(e)(2)(i) or any successor law or regulation,
and the Committee in establishing such goals and interpreting the Plan will be
guided by those provisions. Prior to the payment of any compensation based on
the achievement of Performance Goals, the Committee must certify in writing that
the applicable Performance Goals were, in fact, satisfied. Subject to the
foregoing provisions, the Committee will determine the terms, conditions and
limitations applicable to Performance Awards.

(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations will apply to each Employee Award:

(i) no Participant may be granted, during any one-year period, Employee Awards
consisting of Options or SARs that are exercisable for more than 300,000 shares
of Common Stock;

(ii) no Participant may be granted, during any one-year period, Stock Awards
covering or relating to more than 10,000 shares of Common Stock (the limitation
set forth in this clause (ii), together with the limitation set forth in clause
(i) above, being hereinafter collectively referred to as the “Stock-based Awards
Limitations”); and

(iii) no Participant may be granted Employee Awards consisting of cash or in any
other form permitted under this Plan (other than Employee Awards consisting of
Options or SARs or otherwise consisting of shares of Common Stock or units
denominated in such shares) in respect of any one-year period having a value
determined on the date of grant in excess of $1,000,000.

9. Payment of Awards.

(a) General. Payment of Employee Awards may be made in the form of cash or
Common Stock, or a combination thereof, and may include such restrictions as the
Committee

 

6



--------------------------------------------------------------------------------

may determine, including, in the case of Common Stock, restrictions on transfer
and forfeiture provisions. If payment of an Employee Award is made in the form
of shares of Restricted Stock, the applicable Award Agreement relating to those
shares will specify whether they are to be issued at the beginning or end of
their Restriction Period If shares of Restricted Stock are to be issued at the
beginning of their Restriction Period, the certificates evidencing those shares
(to the extent that those shares are so evidenced) will contain appropriate
legends and restrictions that describe the terms and conditions of the
restrictions applicable thereto. If shares of Restricted Stock are to be issued
at the end of their Restricted Period, the right to receive those shares will be
evidenced by book entry registration or in such other manner as the Committee
may determine.

(b) Deferral. The Committee, in its sole discretion, may permit selected
Participants to elect to defer payments of some or all types of Employee Awards,
subject to the terms and conditions established by the Committee and the
requirements of Section 409A. Any deferred payment of an Employee Award, whether
elected by the Participant or specified by the applicable Award Agreement or by
the Committee, may be forfeited if and to the extent that the applicable Award
Agreement so provides.

(c) Dividends and Interest. Rights to dividends or Dividend Equivalents may be
extended to and made part of any Employee Award consisting of shares of Common
Stock or units denominated in shares of Common Stock, subject to such terms,
conditions and restrictions as the Committee may establish. The Committee also
may establish rules and procedures for the crediting of interest on deferred
cash payments and Dividend Equivalents for Employee Awards consisting of shares
of Common Stock or units denominated in shares of Common Stock.

(d) Substitution of Awards. At the discretion of the Committee, a Participant
who is an Employee may be offered an election to substitute any Employee Award
for another Employee Award or Awards of the same or a different type.

10. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option will be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase those shares by means
of tendering Common Stock or surrendering another Award, including shares of
Restricted Stock, valued at their Fair Market Value per share on the date of
exercise or any combination thereof. The Committee will determine acceptable
methods for Participants who are Employees to tender Common Stock or other
Employee Awards; provided, that any Common Stock that is or was the subject of
an Employee Award may be so tendered only if it has been held by the Participant
for six months. The Committee may provide for procedures to permit the exercise
or purchase of Employee Awards by use of the proceeds to be received from the
sale of Common Stock issuable pursuant to an Employee Award. Unless otherwise
provided in the applicable Award Agreement, if shares of Restricted Stock are
tendered as consideration for the exercise of an Option, the number of the
shares issued on the exercise of the Option that equals the number of shares of
Restricted Stock used as consideration therefor will be subject to the same
restrictions as the Restricted Stock so submitted as well as to any additional
restrictions the Committee may impose.

11. Taxes. The Company will have the right to deduct applicable taxes from any
Employee Award payment and withhold, at the time of delivery or vesting of cash
or shares of

 

7



--------------------------------------------------------------------------------

Common Stock under this Plan or at the time otherwise required by applicable
law, an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of those taxes. The Committee may permit withholding
to be satisfied by the transfer to the Company of shares of Common Stock
theretofore owned by the holder of the Employee Award with respect to which
withholding is required. If shares of Common Stock are used to satisfy tax
withholding, those shares will be valued at their Fair Market Value per share
when the tax withholding is required to be made. The Committee may provide for
loans, on either a short—term or demand basis, from the Company to a Participant
who is an Employee to permit the payment of taxes required by law.

12. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to that Participant
will be made without the consent of that Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is required by applicable legal requirements
or the applicable requirements of the securities exchange on which the Common
Stock is listed.

13. Section 409A. The following provisions shall apply to this Plan,
notwithstanding any provision to the contrary:

(a) This Plan is intended to comply with Section 409A of the Code and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A. If a provision of the Plan would
result in the imposition of applicable taxes and interest under Section 409A,
such provision may be reformed to avoid imposition of such taxes and interest
and no action taken to comply with Section 409A shall be deemed to adversely
affect any rights or benefits of the Participant hereunder.

(b) This Plan shall not be amended in a manner that would cause the Agreement or
any amounts payable under the Plan to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Agreement.

(c) The Plan shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this Plan if
such action would result in the failure of any amount that is subject to
Section 409A to comply with the applicable requirements of Section 409A.

(d) Notwithstanding any provision of this Plan to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the Participant’s Date of Termination, then any amounts or benefits which are
payable under this Plan upon the Participant’s “separation from service” within
the meaning of Section 409A which are subject to the provisions of Section 409A
and are not otherwise excluded under Section 409A and would otherwise be payable
during the first six-month period following such separation from service shall
be paid on the first business day next following the earlier of (a) the date
that is six months and one day following the Date of Termination or (b) the date
of Participant’s death.

 

8



--------------------------------------------------------------------------------

(e) For purposes of Section 409A, each payment under this Plan shall be deemed
to be a separate payment.

14. Assignability. Unless otherwise determined by the Committee and provided in
the applicable Award Agreement, no Award or any other benefit under this Plan
will be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder. The Committee may prescribe and
include in any Award Agreement other restrictions on transfer. Any attempted
assignment of an Award or any other benefit under this Plan in violation of this
Paragraph 13 will be null and void.

15. Adjustments.

(a) Notwithstanding any other provision of this Paragraph 15 to the contrary,
the Company shall neither cause nor permit any adjustments to any equity
interest to be made in a manner that would result in the equity interest’s
becoming subject to Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Section 409A to the extent
applicable.

(b) The existence of outstanding Awards will not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or other stock (whether or
not that issue is prior to, on a parity with or junior to the Common Stock) or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding of
any kind, whether or not of a character similar to that of the acts or
proceedings enumerated above.

(c) If any subdivision, split or combination of outstanding shares of Common
Stock or any declaration of a dividend payable in shares of Common Stock occurs,
then, except with respect to the Awards outstanding immediately prior to the
Closing Date and consisting of Options, (i) the number of shares of Common Stock
reserved under this Plan, (ii) the number of shares of Common Stock covered by
outstanding Awards in the form of Common Stock or units denominated in Common
Stock, (iii) the exercise or other price in respect of such Awards, (iv) the
appropriate Fair Market Value and other price determinations for such Awards and
(v) the Stock-based Awards Limitations each will be proportionately adjusted by
the Board to reflect the consequences of that occurrence. If any
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, any adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends) occurs, the Board will make appropriate adjustments to the amounts or
other items referred to in clauses (ii), (iii), (iv) and (v) of the preceding
sentence to give effect to that transaction; provided, that such adjustments
will be only those as are necessary to maintain the

 

9



--------------------------------------------------------------------------------

proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of those Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee will be authorized to issue or assume Awards by means
of substitution of new Awards, as appropriate, for previously issued Awards or
to assume previously issued Awards as part of such adjustment.

16. Restrictions. No Common Stock or other form of payment will be issued with
respect to any Award unless the Company is satisfied, on the basis of advice of
its counsel, that the issuance will comply with applicable federal and state
securities laws. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that the shares are so evidenced) may be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
on which the Common Stock is then listed or to which it is admitted for
quotation and any applicable federal or state securities law. The Committee may
cause a legend or legends to be placed upon those certificates (if any) to make
appropriate reference to those restrictions.

17. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan will be unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company will not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor will this Plan be construed as providing for that segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely on any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company will be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee will be required to
give any security or bond for the performance of any obligation that may be
created by this Plan.

18. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, will be governed by and
construed in accordance with the laws of the State of Delaware.

19. Effective Date. The Plan shall be effective as of December 31, 2008.

 

10